Citation Nr: 0328636	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.


REMAND

The Board notes at the outset that, during the pendency of 
the veteran's claim, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
2002)).  The new statute revised the former section 5107(a) 
of Title 38, United States Code, to eliminate the requirement 
that a claimant must come forward first with evidence to well 
ground a claim before the Secretary of Veterans Affairs is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.

The case law relating to the applicability of VCAA to claims 
such as this one, that were filed prior to its enactment, has 
been somewhat inconsistent.  VCAA was enacted on November 9, 
2000, and was subsequently codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
veteran filed the claims that are the subject of this appeal 
before the enactment of VCAA.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had 
been decided by the Board before the VCAA, but were pending 
in Court at the time of its enactment.  However, the U.S. 
Court of Appeals for the Federal Circuit has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  

In a more recent decision, Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and 
Bernklau, there is nothing in the VCAA to suggest that 
section 3(a) was intended to apply retroactively.  
Accordingly, applying Karnas to section 3(a) of the VCAA, 
which makes no mention of retroactivity, would impermissibly 
require its retroactive application.  Further, Holliday's 
holding that all provisions of the VCAA have retroactive 
effect is incompatible with Dyment and Bernklau.  While both 
Karnas and Holliday were not explicitly, but rather only 
implicitly, overruled in those cases, the Court held that 
"[t]oday we remove all doubt and overrule both Karnas and 
Holliday to the extent they conflict with the Supreme 
Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations 
issued to implement the VCAA are expressly applicable to 
"any claim for benefits received by VA on or after November 
9, 2000, the VCAA's enactment date, as well as to any claim 
filed before that date but not decided by VA as of that 
date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent 
opinions of the chief legal officer of the Department, and 
regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 2002).  

The Board also observes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  

In light of the apparent applicability of VCAA to this appeal 
and the Federal Circuit decision noted above, it is the 
Board's judgment the veteran must be provided with  the 
appropriate notice under the VCAA, to include what he must 
show to prevail in this claim, what information and evidence 
he is responsible for, and what evidence VA must secure (See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002)), and the proper notification regarding the amount of 
time he has to submit evidence (38 U.S.C.A. § 5103(b)(1); 
PVA, supra).  As this case requires additional development, 
to include obtaining medical records relevant to this appeal 
(see below), such VCAA development should be conducted by the 
RO.  A brief summary of the relevant evidence follows.   

The veteran's service medical records include a blood 
pressure reading of 140/100 in June 1978, observations of 
elevated blood pressure in December 1978, monitoring of his 
blood pressure on later dates, and indication of a history of 
high blood pressure in the dental health records in December 
1979 and May 1980.  At his July 2002 RO hearing, the veteran 
indicated that he was told he was borderline for hypertension 
at discharge from service, and that he had often been told 
that he was borderline for hypertension since service.  There 
is no service discharge examination associated with the 
claims file, although an August 22, 1980, service medical 
record entry appears to indicate that the veteran received a 
service discharge physical examination on that date at the 
Physical Examination Clinic, Silas B. Hays Army hospital, 
Fort Ord, California.  The RO should attempt to obtain the 
veteran's service discharge examination report.  Further, at 
his July 2002 RO hearing, the veteran indicated that he was 
currently receiving treatment for hypertension at the VA 
Medical Center in Waco, Texas, and was taking medication for 
hypertension on a daily basis.  The VA records of treatment 
should be obtained.      

Regarding his left thumb, the veteran stated at his July 2002 
RO hearing that he lacerated his thumb on a beer bottle while 
on leave during service, and was treated by a private 
physician.  The veteran should be requested to obtain these 
private records of treatment or, alternatively, to identify 
these records and sign an appropriate release so that the RO 
can attempt to obtain them, unless he has determined that the 
records are no longer available.  The veteran has alleged 
military treatment of a sprain of the left thumb during 
service in 1980 (see his July 2002 hearing testimony and his 
October 1999 correspondence), but the service medical records 
associated with the claims file include no treatment of the 
left thumb.  There is treatment of the right thumb indicated 
in July 1980 in the service medical records, with an explicit 
notation of no previous history of injury to the right thumb.  
Other than the apparent omission of the veteran's service 
discharge examination from the claims file, there is no 
obvious period of time or location in 1980 for which there 
are no service medical records.  Private records of a 
"complete exam" in July 1997 include a subjective complaint 
of having had a "left left thumb injury with a little bit of 
loss of function."  Objectively, "joint function of the 
extremities" was found to be normal, with no further 
elaboration.

With respect to the right ankle, there is indication of 
significant treatment in the service medical records.  The 
veteran contends he has had continued problems with the ankle 
since service, but acknowledged that he had received no post-
service treatment for the ankle.

It is apparent that there is additional post-service medical 
evidence that is not in the claims file and there may be 
additional service medical records that have not been 
secured.  The VCAA and the implementing regulations require 
VA to make reasonable efforts to obtain records pertinent to 
the claim, and if the records cannot be secured, to so notify 
the claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(1)-
(3).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable to 
obtain the records in question.  38 C.F.R. § 3.159(e).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile. 38 U.S.C. A. § 5103A; 
38 C.F.R. § 3.159(c)(2).

In view of the foregoing, the Board finds that this case must 
be remanded to the RO for the following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  
The veteran must be notified that he has 
one year to submit evidence.  38 U.S.C.A. 
§ 5103(b)(1); PVA, supra.   

In so doing, the RO's actions should 
include asking the veteran to identify all 
records of VA and non-VA health care 
providers who have treated his claimed 
hypertension, left thumb, and right ankle 
disabilities that have not been previously 
received by the RO and associated with the 
claims file.  In addition, the veteran 
should be asked to identify as 
specifically as possible private and 
medical in-service treatment for a left 
thumb sprain or laceration, to include the 
name of the private physician who treated 
him for a laceration of the left thumb 
during service while he was on leave and 
the approximate dates of such treatment, 
and as specific as possible information of 
dates and places of military treatment for 
a left thumb sprain.  He should be 
informed that service medical records 
currently show treatment for a right thumb 
sprain in July 1980, with an explicit 
notation of no previous history of injury 
to the right thumb, but no treatment for a 
left thumb sprain.  

After obtaining any appropriate releases, 
the RO should obtain records from each 
health care provider the veteran 
identifies.  The veteran should also be 
advised that with respect to private 
medical evidence he may alternatively 
obtain the records on his own and submit 
them to the RO.

The records sought must include VA 
records of treatment for hypertension at 
the VA Medical Center in Waco, Texas, 
beginning in approximately 1998; the 
veteran's service discharge examination, 
apparently conducted on or about August 
22, 1980, at the Physical Examination 
Clinic, Silas B. Hays Army hospital, Fort 
Ord, California; and any private or 
military records of in-service treatment 
of the veteran's left thumb which are 
adequately identified by the veteran.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  In this 
context, VA and the service department 
must either provide the reported 
treatment records, or it must provide for 
the record a statement indicating why it 
is "reasonably certain that such records 
do not exist or that further efforts to 
obtain these records would be futile."  
 
2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
This should include, after the receipt of all 
additional medical records, consideration of 
whether, under the VCAA, a VA examination is 
warranted for each issue on appeal.  See 38 
U.S.C.A. § 5103A(d).  If further action is 
required, the RO should undertake it before 
further adjudication of the claims.

3.  The RO should readjudicate the issues 
of entitlement to service connection for 
residuals of a left thumb injury, 
entitlement to service connection for 
hypertension, and entitlement to service 
connection for residuals of a right ankle 
injury, with consideration of all of the 
evidence added to the record since the 
Supplemental Statement of the Case (SSOC) 
issued in July 2002.
 
4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of all of the evidence 
added to the record since the July 2002 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  





In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




